Title: From Thomas Jefferson to Richard Richardson, 10 February 1800
From: Jefferson, Thomas
To: Richardson, Richard



Dear Sir
Philadelphia Feb. 10. 1800.

Your favors of Jan. 7th. and 18th. have both been recieved. on the 12th. of January I made a remittance to mr Jefferson, and directed him to pay out of it 329. dollars to your order as I notified you in my letter of the 13th. which I presume you recieved on the 22d. I am sincerely concerned for the death of Jupiter, which I am persuaded might have been prevented could I have prevailed on him to give up going with me to Fredericksburg, or to have stopped the 2d day, and permitted a man to go on with me whom I engaged for that purpose, proposing to him to stay by the way. I suppose the journey to my brother’s compleated the business. I hope you will have care taken of the things in his charge, such as the carriages, harness, saddles &c as it is proper somebody should sleep so as to guard the house, perhaps it would be best for Joe, Wormely & Burwell, or any two of them to sleep in the North square cellar. I take John to be a great nightwalker. besides I have no idea of letting him off from his share of labour with the men. he is beginning to be idle, and I consider his labouring with the rest in the winter to be necessary to keep him to his duty. at that season there is nothing to be done in the garden but what the old people can do with his direction. I think therefore it would be better that Burwell should feed the horses. if a supply of forage is kept ready, it need interrupt his day’s work but a short time. I shall be glad if you will keep the key of the corn crib in the stable, and see that the corn is always locked up in that. under this arrangement, the sheep might remain on John’s hands, without hindering him. as I understand Ned lost every thing in his house, & of course his bedding, give him three new blankets, and a hempen roll bed. I am in hopes you have sent down the three ton of half crown rod, as my merchant here agrees to take it in Richmond as cash. of course it is important it should be there immediately as it will save my paying him 120.£ cash soon to become due. I hope you have recieved the 4. tons of nail rod sent on in December, which with the 3. tons recieved before I came from home will be a supply till summer. I should like to recieve the weekly report of the boys work whenever you write to me, as also a journal of the nails sold. If you would write to me always the day after you recieve a letter from me, so that it might come by return of the same post, I would do the same here, so that a letter written by each about every three weeks would keep me possessed of the progress of the several works & enable me to give directions. I should have been very glad of the smith you mention to me; but Powel is engaged to come,  tho’ not till next winter. I wrote to mr Eppes to try to engage him to come the 1st. of July, & expect an answer from him. if he does not I should be willing to take this one for the present year.
I have sent on a bag of a particular kind of nut, called the Paccan. as soon as ever they arrive John must plant them in the nursery in rows 2. feet apart, and 6. Inches from nut to nut in the row. Congress propose to rise the 1st. of April. if they do, I shall be at home between the 8th. & 15th. of that month. I want to hear from mr Dinsmore as to the progress of his work. I am Sir
Your humble servt.

Th: Jefferson

